Citation Nr: 0408923	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  95-04 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970, and from February 1991 to August 1991.  He had 
extensive service with the National Guard prior to his 
retirement from service in June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board for further development 
in May 1997, October 1999, and June 2001.  The Board finds 
that it is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  There is no evidence of hypertension until ten years 
after the veteran's separation from his first period of 
active duty.

3.  Hypertension was unequivocally shown to have been present 
prior to the veteran's second period of active duty during 
1991 and before the period of active duty for training 
(ACDUTRA) in May 1993.

4.  The veteran's hypertension did not undergo a permanent 
increase in severity during his period of active service in 
1991 or during any period of ACDUTRA and/or inactive duty 
training (INACDUTRA).


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during the 
veteran's periods of active military service nor during 
periods of ACDUTRA and/or INACDUTRA.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 1153, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he developed hypertension while 
on active duty in the late 1960s and has been treated for 
hypertension since 1970.  In the alternative, he contends 
that his hypertension was aggravated during his periods of 
ACDUTRA and/or INACDUTRA.  

Relevant Regulations

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, or for disability resulting from 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest or a 
cerebrovascular accident occurring during a period of 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) (2003).  Finally, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legal Analysis

Service Connection Based On The First Period of Active Duty 
from 1968-1970.  The veteran contends, in essence, that he 
developed "borderline hypertension" during his first period 
of military service.  He maintains that he was started on 
anti-hypertensive medication shortly after service 
separation.  The Board notes that multiple attempts to locate 
the service medical records from the veteran's first period 
of active duty (1968-1970) have been unsuccessful.  The Board 
is mindful that in a case, such as this one where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In denying the veteran's claim for hypertension based on his 
first period of military service, the Board notes that the 
medical evidence does not support his assertion that he was 
treated for hypertension during his first period of military 
service or shortly thereafter.  The only service medical 
record from this period is an enlistment examination 
reflecting a blood pressure reading of 132/68.  While there 
are essentially no service medical records available for 
review, the Board places significant probative value on a 
report of medical examination dated in May 1979 in connection 
with his 1979 enlistment in the National Guard.  The report 
of this examination reflects that his heart was found to be 
normal on clinical evaluation.  His height was 73 1/2 inches 
and his weight was 220 pounds.  Blood pressure readings of 
130/80 were recorded for sitting, recumbent, and standing 
positions.  On the report of medical history the veteran 
reported the following:  "I am in perfect health, and I'm 
not on any medication."  He reported that he did not have 
heart trouble or high or low blood pressure.

Service medical records dated in June 1980, reflect that the 
veteran was seen for follow-up to the 1979 examination 
because his weight was considered to be excessive.  The 
veteran reported that he had not been seen since the physical 
examination in 1979.  He denied any physical problems but 
reported a positive family history of hypertension.  He was 
on no medication.  Examination revealed that his blood 
pressure was 145/95 in the right upper extremity sitting and 
140/95 standing.  Blood pressure in the left upper extremity 
was 140/95 sitting and 140/96 standing.  The clinical 
assessment reflected a diagnosis of "HTN - prev[iously] 
undiagnosed."  The following day his blood pressure was 
150/100.  He was referred to his private physician and 
instructed "to bring evidence from PMD [private medical 
physician] of eval/therapy by PMD by next drill."  This 
medical evidence strongly suggests that the veteran was not 
initially diagnosed with hypertension until 1980, some ten 
years after he was separated from his first period of active 
duty in 1970.  

Further, the veteran has not provided any medical statements 
that would etiologically link hypertension with his first 
period of military service or otherwise show a relationship.  
While several physicians have reported that he was diagnosed 
with hypertension during military service, it should be noted 
that the physicians have accepted the veteran's recitation of 
the facts as accurate.  However, VA is not required to do the 
same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  A physician's opinion 
based on the veteran's layman account of an illness from many 
years ago, which is otherwise uncorroborated by competent 
medical evidence of record, can be no better than the 
veteran's bare contentions.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Rather, the veteran has offered only his lay statements 
concerning a relationship.  The mere contention of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
claim with military service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Thus, the claim service connection for 
hypertension based on his first period of military service 
must be denied as he has not submitted any competent evidence 
to demonstrate that the claim is plausible.

Service Connection Based On The Second Period of Active Duty 
in 1991.  As an initial matter, the Board finds that the 
evidence is uncontroverted that the veteran was diagnosed 
with hypertension prior to entering his second period of 
active duty in February 1991.  As noted above, the Board 
places significant probative value on a June 1980 medical 
note, which characterized his hypertension as "previously 
undiagnosed."  Having decided that hypertension was 
initially diagnosed in 1980, the next question for the Board 
is whether his pre-existing hypertension was aggravated by 
his second period of active duty in 1991.  

Service medical records reflect that the veteran's blood 
pressure was found to be 180/110 in June 1990.  It was 
reported that his hypertension was not controlled and that he 
would not be permitted to participate in a physical fitness 
test until his blood pressure was controlled, i.e., 140/90.  
Private medical records associated with the service medical 
records reflect that the veteran's private physician recorded 
that his blood pressure was 130/90 in both arms and that he 
was asymptomatic in September 1990.  Service medical records 
reflect that his blood pressure was found to be 180/120 in 
December 1990.  It was again noted that his hypertension was 
not controlled and he was advised to see his private 
physician for control of his blood pressure.

The veteran was ordered to active duty in support of 
Operation Desert Shield/Desert Storm in February 1991.  
Service medical records reflect that he was brought to the 
emergency room in March 1991 because of an "incidental" 
elevated blood pressure reading.  Vital signs included a 
blood pressure reading of 206/136 and a pulse of 118.  It was 
noted that he had not been compliant in his medications for 
three days and that he did not complain of chest pain, 
headaches, nausea, dizziness, or visual problems.  After 
treatment, his blood pressure was reduced to 154/95 and he 
continued to be asymptomatic.  He was advised to continue on 
his current medication.  In July 1991 the veteran was 
examined for demobilization.  It was noted that the veteran's 
unit had not been deployed, but instead remained at Fort 
Bragg, North Carolina.  The veteran's blood pressure was 
found to be 198/130 and then 182/120 after 5 minutes of rest.  
A consultation sheet reflects that he was referred to 
internal medicine because of hypertension that was under poor 
control.  It was reported that the hypertension existed prior 
to service and was not aggravated by this period of active 
duty.  Upon examination by an internal medicine physician, 
blood pressure readings of 194/124 and 184/116 were recorded.  
The physician noted that the veteran had had hypertension for 
23 years and that it was under suboptimal control.  Procardia 
was added to his medications.  

Service medical records reflect that the veteran was seen on 
July 31, 1991, for medications, at which time his blood 
pressure was documented at 150/110 and 152/108.

In denying this aspect of the claim, the Board places high 
probative value on the consultation report dated in July 
1991.  The reviewing physician noted that the veteran's 
hypertension existed prior to service and was not aggravated 
by the current period of active duty.  This evidence suggests 
that the March 1991 incident of elevated blood pressure was a 
temporary flare-up and not a permanent increase in 
disability.

The Board has also reviewed an October 2000 VA examination 
report which indicates that the veteran's hypertension was, 
in fact, aggravated by his period of active duty in 1991.  
However, in assigning less probative value to this 
examination, the Board notes that the examiner mistakenly 
indicated that during this period of service the veteran 
participated in field maneuvers requiring the use of Mission 
Oriented Protective Posture (MOPP) gear, which caused the 
veteran to become overheated, dizzy, and confused.  However, 
this incident did not occur until 1993 (and is discussed in 
more detail below).  The examiner cited the facts of the 1993 
incident in support of his medical opinion that the veteran's 
hypertension was aggravated by military service in 1991.  
This physician's opinion is clearly based in part upon an 
inaccurate factual premise and thus, it is entitled to less 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).

Next, in a May 1999 VA examination report, the examiner noted 
treatment for hypertension since 1969 "by history."  He 
acknowledged that the veteran was having "significant 
difficulties" with his blood pressure during his period of 
active duty in 1991 but reflected that "one would be hard 
pressed to state that there is good evidence that his active 
duty time led to this particular problem."  He reflected 
that:

One has to assume his hypertension 
obviously preceded this particular 
episode of active duty (February to 
August 1991) but one can not conclude 
that it was the weekend duty and recall 
to active duty that aggravated his pre-
existing hypertension.  

After reviewing the veteran's secondary complication of 
hypertension, identified as nephropathy, myopathy, and 
encephalopathy, noting that severe symptoms began while he 
was still in the National Guard, and reporting that severe 
hypertensive cardiovascular disease was present during active 
duty "time" while in the National Guard, the examiner 
concluded that "service incurment (sic) must at least be 
considered."  However, the equivocal nature of the 
examiner's statements neither supports or weighs against the 
veteran's claim.  

Further, a finding of no aggravation during the veteran's 
second period of active duty is supported by the most recent 
VA examination report dated in December 2002.  The examiner 
indicated that he had conducted an "exhaustive examination" 
of the claims file and concluded that:

[t]here is no evidence that the veteran's 
hypertension/hypertensive cardiovascular 
disease underwent any permanent increase 
in severity . . . during his period of 
active duty from February 01 to August 
08, 1991.  The gradual increase in the 
severity of his hypertension represents a 
natural progression of this illness.  
There are statement of suggested 
noncompliance with medications throughout 
the record, which may have aggravated his 
hypertension because of inadequate 
control.

Based on the medical evidence outlined above, the Board 
concludes that pre-existing hypertension was not aggravated 
by the veteran's second period of active military duty.

Service Connection Based on ACDUTRA and/or INACDUTRA.  Next, 
that the veteran was diagnosed with hypertension during his 
service in the National Guard is not, in and of itself, 
sufficient to establish entitlement to service connection.  
National Guard/Reserve service generally is comprised of 
periods of INACDUTRA (such as monthly weekend drills) and 
ACDUTRA that often is a two week period of duty performed 
annually for training purposes.  Service connection may also 
be granted for disability resulting from injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest or a cerebrovascular accident 
occurring during a period of INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002).  Thus, even assuming that 
the veteran attended weekend drills or other periods of 
INACDUTRA for many years and that over those years his 
hypertension initially developed and then worsened, it could 
not be service-connected based on his having been in the 
National Guard and having attended weekend drills since 
hypertension is a disease rather than an injury.  

However, the veteran also had periods of ACDUTRA while in the 
National Guard, and he could be awarded service connection 
for any disease or injury incurred or aggravated during such 
periods of ACDUTRA.  See 38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6 (2003).  However, there would have to be 
competent evidence of such incurrence or aggravation.  To 
that end, the threshold question before the Board is whether 
a May 1993 hypertensive incident reflected a permanent 
aggravation of a pre-existing hypertensive disorder or 
whether his hypertension was aggravated by any period of 
ACDUTRA.  

Specifically, the evidence shows that the veteran was on a 
period of ACDUTRA from May 1-15, 1993.  While on maneuvers 
several days into this period of service, he was ordered into 
a gas mask and a MOPP suit during hot weather.  After a 
period of time, he became dizzy, confused, and short of 
breath.  He was transferred to a private hospital, treated 
for severe hypertension, and released "stable" the same 
day.   Several weeks later, he was hospitalized for chest 
pain, severe hypertension, and a recent bout of left-sided 
weakness.  In a June 1993 treatment note, his private 
physician indicated that the veteran's blood pressure was 
easily controlled in the hospital on much less medication and 
he questioned the veteran's compliance.

In denying the veteran's claim for aggravation during a 
period of ACDUTRA, the Board places significant probative 
value on an April 1994 National Guard determination that the 
veteran's elevated blood pressure in May 1993 existed prior 
to service and was not aggravated by military service.  As 
this medical finding was contemporaneous to the incident, the 
Board finds that it tends to weigh against the veteran's 
claim of aggravation.  This finding is also supported by the 
December 2002 VA examination report.  After a thorough review 
of the claims file, the examiner concluded that there was no 
permanent increase in the veteran's hypertension during any 
period of ACDUTRA after June 1980.  He stressed that the 
veteran's hypertension was undergoing a natural progression.  
This is strong evidence to conclude that there was no 
permanent increase in his pre-ACDUTRA hypertension in the 
evidence related to the May 1993 incident.

Further, evidence that tends to support the proposition that 
the veteran's hypertension did not increase in severity 
during his period of ACDUTRA in May 1993 is reflected by 
medical evidence dated prior to and after the May 1993 
incident.  Specifically, multiple medical records show on-
going treatment for uncontrolled hypertension, treatment with 
poor results, and several hospitalizations for severe 
hypertension throughout the early 1990s, well before the May 
1993 incident.  Subsequent medical records continue to 
characterize the veteran's hypertension as severe and 
uncontrolled.  The Board places high probative value on this 
characterization of severe, uncontrolled hypertension both 
prior to and after the May 1993 hypertensive episode.  This 
evidence suggests to the Board that his hypertension had not, 
in fact, undergone a permanent increase as a result of a 
single hypertensive episode during a period of ACDUTRA in May 
1993.

The Board has also considered VA examination report dated in 
November 1998, which suggested that service-connection should 
be considered for the veteran's hypertension.  However, after 
a careful review of the examination report, the Board finds 
that the medical opinion was based on information not 
supported by the claims file.  Specifically, in the November 
1998 report the examiner noted that the veteran had been 
diagnosed with hypertension in 1968 and treated for 
hypertension since 1969, while still on active duty.  He 
reported that the veteran continued to suffer from 
hypertension, was on numerous medications, and concluded that 
with "all symptoms and signs dating to service time both in 
the Guard and during Desert Storm deployment, this subject 
should have not been lost through the cracks and placed in VA 
for service-incurred disability at the time of discharge from 
the service in 1994 . . . ."  However, there is no evidence 
that the veteran was diagnosed with hypertension during his 
active duty time in the 1960s, he was not treated for 
hypertension until 1980, at the earliest, and he was not 
deployed during Desert Storm.  Therefore, the Board is 
inclined to place less value on this examination as the 
factual premises are incorrect.

Next, the Board has considered the appellant's written 
statements regarding his claim.  Although his statements may 
be probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran lacks evidence of any medical expertise 
to offer an opinion as to the existence of any current 
disorder, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of aggravation of hypertension during his periods of 
ACDUTRA or INACDUTRA, service connection on the basis of 
aggravation must be denied.

Finally, in denying the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In August 2001, the RO notified the appellant of the changes 
in the law, what VA would do to assist him in developing his 
claim, what evidence he needed to submit, and that VA would 
help him obtain evidence.  In August 2003, the RO provided 
the veteran with a letter indicating what evidence had been 
considered.  In December 2003, the RO also provided him with 
a Supplemental Statement of the Case which set forth all 
pertinent regulations, including the new duty to assist 
provisions.  Further, multiple private and VA medical records 
have been associated with the claims file.  Reasonable 
attempts have been made to associate other private medical 
evidence with the claims file but some records have been 
found to be unavailable.  In addition, the claim has been 
remanded by the Board on three separate occasions for, among 
other things, VA examinations and medical opinions.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Further, the Veteran's Claims Court decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

Of note, the initial rating decision was issued in August 
1993.  Well after that rating action was promulgated did the 
AOJ, in August 2001, provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Veterans Claims Court did not address 
whether, and, if so, how, the Secretary could properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Veterans Claims Court in Pelegrini found, on the one 
hand, that the failure to provide the notice until after a 
claimant has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of §  5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369, 1374 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 422.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error), VAOCGPRES 1-2004 (Feb. 24, 
2004)

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, a Supplemental Statement of the Case 
(SSOC) was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.   Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  


ORDER

The claim of entitlement to service connection for 
hypertension is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



